Exhibit 10.9

 

SPX FLOW
EXECUTIVE ANNUAL BONUS PLAN

 

SPX FLOW, Inc., a Delaware corporation (the “Company”), adopts the SPX FLOW
Executive Annual Bonus Plan (the “Plan”) for the purpose of enhancing the
Company’s ability to attract and retain highly qualified executives and to
provide additional financial incentives to such executives to promote the
success of the Company and its subsidiaries.  Remuneration payable under the
Plan is intended to constitute “qualified performance-based compensation” for
purposes of Section 162(m) of the Internal Revenue Code of 1986, as amended, and
Section 1.162-27 of the Treasury Regulations promulgated thereunder, and the
Plan shall be construed consistently with such intention.

 

1.                                      Definitions.  As used herein, the
following terms shall have the respective meanings indicated:

 

(a)                                 “Board” shall mean the Board of Directors of
the Company.

 

(b)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended, or the corresponding provisions of any subsequent federal
internal revenue law.

 

(c)                                  “Committee” shall mean the Compensation
Committee of the Board or such other committee appointed by the Board to
administer the Plan that is comprised of not less than two directors of the
Company, each of whom shall qualify in all respects as an “outside director”
within the meaning of Section 162(m) of the Code and Section 1.162-27(e)(3) of
the Regulations.

 

(d)                                 “Company” shall mean SPX FLOW, Inc., a
Delaware corporation.

 

(e)                                  “Eligible Executive” shall mean the
Company’s Chief Executive Officer, each other executive officer of the Company,
and each other employee that the Committee determines, in its discretion, is or
may be a “covered employee” of the Company within the meaning of Section 162(m)
of the Code and Section 1.162-27(c)(2) of the Regulations.

 

(f)                                   “Incentive Bonus” shall mean, for each
Participant, an annual bonus to be paid in the amount determined by the
Committee pursuant to Section 6 below.

 

(g)                                  “Maximum Potential Incentive Bonus” shall
mean, with respect to any Participant for any Performance Period, $4,000,000.

 

(h)                                 “Participant” means, with respect to any
Performance Period, an Eligible Executive who is eligible to participate in the
Plan for such Performance Period in accordance with Section 3.

 

(i)                                     “Performance Goal(s)” means the level or
levels of Performance Measures established by the Committee for a Performance
Period.

 

1

--------------------------------------------------------------------------------


 

(j)                                    “Performance Measures” means, with
respect to any Performance Period, one or more of the following, which may be
expressed with respect to the Company or one or more operating units or groups,
as the Committee may determine: cash flow; cash flow from operations; total
earnings; earnings per share, diluted or basic; earnings per share from
continuing operations, diluted or basic; earnings before interest and taxes;
earnings before interest, taxes, depreciation, and amortization; earnings from
operations; net asset turnover; inventory turnover; capital expenditures; net
earnings; operating earnings; gross or operating margin; debt; working capital;
return on equity; return on net assets; return on total assets; return on
capital; return on investment; return on sales; net or gross sales; market
share; economic value added; cost of capital; change in assets; expense
reduction levels; debt reduction; productivity; delivery performance; safety
record; stock price; and total stockholder return.  Performance goals may be
determined on an absolute basis or relative to internal goals or relative to
levels attained in prior years or related to other companies or indices or as
ratios expressing relationships between two or more performance goals.  The
Committee shall provide how any Performance Measure shall be adjusted to the
extent necessary to prevent dilution or enlargement of any award as a result of
extraordinary events or circumstances, as determined by the Committee, or to
exclude the effects of extraordinary, unusual, or non-recurring items; changes
in applicable laws, regulations, or accounting principles; currency
fluctuations; discontinued operations; non-cash items, such as amortization,
depreciation, or reserves; asset impairment; or any recapitalization,
restructuring, reorganization, merger, acquisition, divestiture, consolidation,
spin-off, split-up, combination, liquidation, dissolution, sale of assets, or
other similar corporation transaction; provided, however, that no such
adjustment will be made if the effect of such adjustment would cause an award to
fail to qualify as performance-based compensation within the meaning of Code
Section 162(m).

 

(k)                                 “Performance Period” shall mean the fiscal
year of the Company, except that the initial Performance Period shall be from
the Distribution Date (as defined in Section 12), or such other date set by the
Committee, to the last day of the calendar year containing the Distribution
Date.

 

(l)                                     “Regulations” shall mean the Treasury
Regulations promulgated under the Code, as amended from time to time.

 

2.                                      Administration of the Plan.  The Plan
shall be administered by the Committee, which shall have full power and
authority to construe, interpret and administer the Plan and shall have the
exclusive right to establish, adjust, pay or decline to pay an Incentive Bonus
for each Participant.  Such power and authority shall include the right to
exercise discretion to reduce by any amount the Incentive Bonus payable to any
Participant; provided, however, that the exercise of such discretion with
respect to any Participant shall not have the effect of increasing the Incentive
Bonus that is payable to any other Participant.  Decisions of the Committee
shall be final, conclusive and binding on all persons or entities, including the
Company, its subsidiaries, any Participant and any person claiming any benefit
or right under the Plan.

 

2

--------------------------------------------------------------------------------


 

3.                                      Eligibility.  All Eligible Executives
shall be Participants in the Plan unless the Committee, in its sole and absolute
discretion, designates that an Eligible Executive shall not be eligible for
participation in the Plan for a Performance Period.

 

4.                                      Awards.  Not later than the 90th day of
each Performance Period (or such earlier date as required by Code Section
162(m)), the Committee shall designate, in writing, the Performance Goal(s) to
be attained for each Participant for such Performance Period based on one or
more Performance Measures, and the payout schedule detailing the total amount
which may be available for payout to each Participant based upon the relative
level of attainment of the Performance Goal(s).

 

5.                                      Committee Certification.  As soon as
reasonably practicable after the end of each Performance Period, but in no event
later than March 15 following the end of such Performance Period, the Committee
shall certify, in writing, (i) whether and to what extent the Performance
Goal(s) for the Performance Period were satisfied, and (ii) the amount available
for each Participant’s Incentive Bonus for such Performance Period based upon
the payout schedule established under Section 4 for such Participant for the
Performance Period.

 

6.                                      Payment of Incentive Bonuses.  The
amount of the Incentive Bonus actually paid to a Participant for a Performance
Period shall be such amount as determined by the Committee in its sole
discretion, including zero, provided that the actual Incentive Bonus paid shall
not exceed the amount determined as payable by the Committee under Section 5 for
the Performance Period or the Maximum Potential Incentive Bonus.  Incentive
Bonuses shall be paid in cash at such times and on such terms as are determined
by the Committee in its sole and absolute discretion, but in no event later than
March 15 following the end of the Performance Period to which such Incentive
Bonus relates.  To the extent provided by the Committee, in its sole discretion,
the annual Incentive Bonus may be paid in the form of shares of Company common
stock under a shareholder-approved stock plan of the Company, or may be deferred
under a nonqualified deferred compensation program maintained by the Company,
subject to the terms and conditions of such plan or program.

 

7.                                      No Right to Bonus or Continued
Employment.  Neither the establishment of the Plan, the provision for or payment
of any amounts hereunder, nor any action of the Company, the Board or the
Committee with respect to the Plan shall be held or construed to confer upon any
person (a) any legal right to receive, or any interest in, an Incentive Bonus or
any other benefit under the Plan or (b) any legal right to continue to serve as
an officer or employee of the Company or any subsidiary or affiliate of the
Company.  The Company expressly reserves any and all rights to discharge any
Participant without incurring liability to any person under the Plan or
otherwise.  Notwithstanding any other provision hereof and notwithstanding the
fact that the stated Performance Goal has been achieved or the individual
Incentive Bonus amounts have been determined, the Company shall have no
obligation to pay any Incentive Bonus hereunder unless the Committee otherwise
expressly provides by written contract or other written commitment.

 

8.                                      Withholding.  The Company shall have the
right to withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy any applicable federal, state, local or foreign
withholding tax requirements imposed with respect to the payment of any
Incentive Bonus.

 

3

--------------------------------------------------------------------------------


 

9.                                      Nontransferability.  Except as expressly
provided by the Committee, the rights and benefits under the Plan are personal
to the Participant and shall not be subject to any voluntary or involuntary
alienation, assignment, pledge, transfer or other disposition.

 

10.                               Unfunded Plan.  The Company shall have no
obligation to reserve or otherwise fund in advance any amounts that are or may
in the future become payable under the Plan.  Any funds that the Company, acting
in its sole and absolute discretion, determines to reserve for future payments
under the Plan may be commingled with other funds of the Company and need not in
any way be segregated from other assets or funds held by the Company.  A
Participant’s rights to payment under the Plan shall be limited to those of a
general creditor of the Company.

 

11.                               Repayment/Forfeiture of Incentive Bonus.  If
the Company, as a result of misconduct, is required to prepare an accounting
restatement due to material noncompliance with any financial reporting
requirement under the securities laws, then (a) any Participant whose Incentive
Bonus is subject to automatic forfeiture due to such misconduct and restatement
under Section 304 of the Sarbanes-Oxley Act of 2002, and (b) any Participant who
the Committee determines either knowingly engaged in or failed to prevent the
misconduct, or whose actions or inactions with respect to the misconduct and
restatement constituted gross negligence, shall be required to reimburse the
Company the amount of any payment of any Incentive Bonus earned or accrued
during the twelve month period following the first public issuance or filing
with the SEC (whichever first occurred) of the financial document embodying such
financial reporting requirement.  To the extent such Incentive Bonus was
deferred under a nonqualified deferred compensation plan maintained by the
Company rather than paid to the Participant, the amount of bonus deferred (and
any earnings thereon) shall be forfeited.

 

12.                               Adoption, Amendment, Suspension and
Termination of the Plan.

 

(a)                                 The Company has entered into a Separation
and Distribution Agreement with SPX Corporation (“SPX”) (the “Separation
Agreement”), which provides for a “Distribution” (as defined in the Separation
Agreement), by which SPX will separate into two separate, publicly traded
companies, SPX and the Company.  Until the Distribution, the Company is a wholly
owned subsidiary of SPX.  The Plan was approved by SPX, as the sole shareholder
of the Company, and by the Board, on September 23, 2015.  The Plan shall be
effective as of such approval date.

 

(b)                                 Subject to the limitations set forth in
paragraph (c) below, the Board may at any time suspend or terminate the Plan and
may amend it from time to time in such respects as the Board may deem advisable,
subject to any requirement for stockholder approval imposed by applicable law,
including Section 162(m) of the Code.

 

(c)                                  No amendment, suspension or termination of
the Plan shall, without the consent of the person affected thereby, materially,
adversely alter or impair any rights or obligations under any Incentive Bonus
previously awarded under the Plan.

 

13.                               Governing Law.  The Plan shall be construed in
accordance with and governed by the laws of the State of Delaware.  The
jurisdiction and venue for any disputes arising under, or any action brought to
enforce (or otherwise relating to), the Plan will be exclusively in the courts

 

4

--------------------------------------------------------------------------------


 

in the State of North Carolina, County of Mecklenburg, including the Federal
Courts located therein (should Federal jurisdiction exist).

 

14.                               Compensation Recovery Policy.  The Incentive
Bonuses awarded under this Plan shall be subject to any compensation recovery or
claw back policy adopted by the Company, including any policy required to comply
with applicable law or listing standards, as such policy may be amended from
time to time in the sole discretion of the Company.  As consideration for and by
accepting any Incentive Bonus under the Plan, the Participant agrees that all
prior Incentive Bonuses made by the Company to the Participant shall become
subject to the terms and conditions of this Section 14.

 

5

--------------------------------------------------------------------------------